FILED
                             NOT FOR PUBLICATION                             JAN 21 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YODI HILCO BALTI HULISELIAN,                      No. 07-71878

               Petitioner,                        Agency No. A095-634-524

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Yodi Hilco Balti Huliselian, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review factual findings for

substantial evidence, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and

we deny the petition for review.

      The BIA denied Huliselian’s asylum claim as time-barred. Huliselian does

not challenge this finding in his opening brief.

      Substantial evidence supports the BIA’s determination that Huliselian failed

to demonstrate it is more likely than not he will be persecuted based on the harms

inflicted upon his uncles. See Arriaga-Barrientos v. INS, 937 F.2d 411, 414 (9th

Cir. 1991) (requiring “pattern of persecution closely tied to the petitioner” where

violence against family members is basis of claim). Accordingly, Huliselian’s

withholding of removal claim fails.

      Substantial evidence also supports the BIA’s denial of Huliselian’s CAT

claim because he failed to establish it is more likely than not he would be tortured

if returned to Indonesia. See Wakkary, 558 F.3d at 1068.

      PETITION FOR REVIEW DENIED.




                                           2                                   07-71878